Case 7:19-cr-01092 Document1 Filed on 05/30/19 in TXSD Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT  YtgeSttge Distt cour
. -ALEG “
for the
Southern District of Texas MAY 36 2019
United States of America ) David J. Brad ay, Clerk
Vv. ) ,
Guadalupe GARCIA YOB:1975 )  CaseNo. AL = ~/255-
COB: United States ). ¢ ¢ / SS 4A
)
)

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowiedge and belief.

 

 

On or about the date(s) of May 29, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 defendant did, knowingly and intentionally possess with the intent to
21 USC 846 distribute approximately 13.1 kilograms of methamphitamine, a Schedule Il
21 USC 952 controlled substance, and did knowingly and intentionally conspire to possess

with intent to distribute with persons known and unknown approximately 13.1
kilograms of methamphetamine, a Schedule II controlied substance.

This-criminal complaint is based on these facts:
See "Attachment A".

a Continued on the attached sheet.

WJ.

Complainant ’s signature

Rafael Garza Jr, HSISA

Printed name and title

(eX EO) nF

 

 

Date: 2 oO 27 7 7 '
3S . 27 ay ‘ Judge’s signature
Bi er
. City and state: McAllen, Texas Peter E. Ormsby, U.S. Magistrate Judge

 

Printed name and title
Case 7:19-cr-01092 Document1 Filed on 05/30/19 in TXSD Page 2 of 3

Attachment A

Before the United States Magistrate Judge, Southern District of Texas, I, Rafael Garza Jr, Special
Agent, United States Immigration and Customs Enforcement, Homeland Security Investigations,
being duly sworn, depose and say the following:

On May 29, 2019, United States Customs and Border Protection (CBP) requested assistance
from Department of Homeland Security Investigations (HSI) from the office of the Resident
Agent in Charge, Falcon Heights, Texas regarding a narcotics smuggling attempt. HSI Special
Agent (SA) Rafael Garza Jr. responded to the Rio Grande City, Texas Port of Entry (POE) to
investigate. .

Customs and Border Protection Officers (CBPOs) reported that on May 29, 2019 at
approximately 10:07 AM, subject Guadalupe GARCIA (driver), a Citizen of United States,
applied for admission into the United States at the Rio Grande City, Texas Port of Entry in a
2008 Mercury Mariner (hereinafter as Vehicle 1) bearing Texas license plate number KBV-1631.
GARCIA was accompanied by her niece Marissa SAENZ (YOB 2001), a United States Citizen.
GARCIA stated to the CBPO in primary that she had taken a vehicle to Mexico to get it fixed
and she was bringing a friend’s vehicle back to the United States. CBPO in primary inspected
the vehicle trunk and noticed fingerprints and tampering. CBPO obtained a negative oral
declaration for narcotics, firearms, and currency in excess of $10,000 from both GARCIA and
SAENZ. CBPOs referred GARCIA and her vehicle to secondary for further inspection.

While at secondary, a CBPO tapped the passenger side rear quarter panel and noticed the panel
sounded solid. The CBPO went on to inspect the rear of Vehicle 1 and removed the panels. Upon
removing the panel on the driver side, a package wrapped in cellophane wrap was observed.
Vehicle 1 was taken to the import lot for Vacis X-Ray inspection where it showed some
anomalies in the rear quarter panels. A canine inspection yielded a positive alert to the presence
of the trained odor of narcotics in the rear cargo area and the rear quarter panels. A total of 21
bundles, which all field tested positive for methamphetamines, were extracted out of the rear
quarter panels of Vehicle 1. All 21 bundles weigh in at approximately 13.1 kilograms.

GARCIA was read her Miranda Rights in the English language by HSI SA Rafael Garza Jr.
which she understood and waived her right to having an attorney present during

questioning. During questioning, GARCIA stated that a male subject that she knows only as
“LA RATA” had called her the previous night and asked her if she would be able to take a
vehicle from Camargo, Tamaulipas to Rio Grande City, Texas to get some mechanical repairs.
GARCIA stated “LA RATA” would pay her $200 USD to bring the vehicle over to the United
States. GARCIA told SA’s that she knew that “LA RATA” is an undocumented immigrant who
has been deported to Mexico by U.S. Border Patrol and smuggles undocumented immigrants into
the United States thru the Rio Grande River.

GARCIA stated she crossed into Mexico at approximately 8:30 AM on May 29, 2019 with her —
niece (SAENZ) and met “LA RATA” at a store in Camargo, Tamaulipas. GARCIA stated that
“LA RATA” told her that “IF” she would cross over to the United States, GARCIA was to call
him to make arrangements so that the auto mechanic would pick up the vehicle. GARCIA stated
she thought it was unusual that “La RATA” would not tell her the name of the mechanic and
Case 7:19-cr-01092 Document1 Filed on 05/30/19 in TXSD Page 3 of 3

asked him if the vehicle had something illegal in it. “LA RATA” responded that the vehicle had
nothing illegal in it. At that point, GARCIA stated she noticed that “LA RATA” looked over his
shoulder inside vehicle 1 in a strange way. GARCIA stated she felt that “LA RATA” seemed
nervous. GARCIA stated she thought it was unusual that “La RATA” kept on asking her
numerous times if she was going to cross the vehicle over to the United States. GARCIA also
stated she thought it was unusual when “LA RATA’ told her to call him “IF” she would cross
over to the United States in order for him (LA RATA) to give her the auto mechanic information.
GARCIA stated she asked “LA RATA” if the vehicle had nothing in it, why was he saying “If
you cross”. GARCIA stated she was given $200 USD by “LA RATA” in Camargo, Tamaulipas
when he gave her the vehicle.

The AUSA’s Office accepted federal prosecution of Guadalupe GARCIA for violations of Title
21 USC 841,846, and 952 and she was arrested by HSI. GARCIA was transported to the Starr
County Jail to await her initial appearance before the United States Magistrate Judge in McAllen,
Texas.
